EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The claims are allowable over the prior art of record because the prior art of record does not teach or suggest an image forming apparatus, comprising: a fixing device including a heater, a first rotary member, a second rotary member, and a temperature detection unit, the heater including a first heat generating element, a second heat generating element shorter in length in a longitudinal direction than the first heat generating element, and a third heat generating element shorter in length in the longitudinal direction than the second heat generating element, the first rotary member being heated by the heater, the second rotary member forming a nip portion together with the first rotary member; and a control unit configured to control a temperature of the heater based on a detection result of the temperature detection unit, wherein the image forming apparatus is operable in a first mode in which power is supplied to the first heat generating element and the second heat generating element and in a second mode in which power is supplied to the first heat generating element and the third heat generating element, and wherein a first power ratio, which is a proportion of power supplied to the first heat generating element to power supplied to the second heat generating element in the first mode, is higher than a second power ratio, which is a proportion 
Specifically, the prior art of record does not teach a first power ratio, which is a proportion of power supplied to the first heat generating element to power supplied to the second heat generating element in the first mode, is higher than a second power ratio, which is a proportion of power supplied to the first heat generating element to power supplied to the third heat generating element in the second mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 was considered by the examiner.
Drawings
The drawings filed on 8/31/2020 are acceptable for examination by the examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references, Yoshida et al., Ogura, and Hikari et al., are concern with temperature control method for a fixing device within an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                

QG